KRUEGER, Judge.
Appellant was convicted of the offense of theft of an automobile of the value of $300, and his punishment was assessed at confinement in the state penitentiary for a term of five years.
The record is before us without a statement of facts or bills of exception. The indictment is in due form .and all matters of procedure appear to be regular.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.